DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claim limitation "eliminating use of a heat sink" in claims 21 and 31 is interpreted in a manner consistent with the description in paragraph [0028] of the as-filed specification.

Claim Objections
Claims 30 and 41 are objected to because of the following informalities:  there appears to be a typographical error in line 5 of claims 30 and 41, respectively.  For the purpose of this office action the limitation will be treated as if it states the lens concentrator factor is adjusted based on a space environment that thermal panels operate in.  Appropriate correction is required.
Claims 30 and 41 are objected to because of the following informalities:  there appears to be a typographical error in line 6 of claims 30 and 41, respectively.  For the purpose of this office action the limitation will be treated as if it states the plurality of lenses.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  there appears to be a typographical error in line 8 of claim 31.  For the purpose of this office action the limitation will be treated as if it states each of the plurality of lenses facing the sun.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe each of the plurality of lenses facing the sun further concentrate the heat toward the hot plate for each of the plurality of thermoelectric generators, as recited in claim 20; instead, the as-filed specification describes each of the plurality of lenses concentrate heat onto a hot plate ([0018], [0022]).  The as-filed specification does not describe further concentration, but rather describes concentration by the lens onto a hot plate for each of the plurality of thermoelectric generators.  Dependent claims 21-30 are rejected due to their respective dependence on claim 20.
Claims 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe the plurality of thermoelectric couples are thermally isolated as recited in claim 31.  Dependent claims 32-41 are rejected due to their dependence on claim 31.
Claims 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 31 recites the limitation "the space" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 32-41 are rejected due to their dependence on claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0259386).
	Regarding claim 20, Lee discloses a thermoelectric array comprising: a plurality of thermoelectric generators (11 in Fig. 5), each of which are comprised of a hot plate ([0018] L15 - top ceramic substrate) and a thermoelectric couple ([0018] L6-8); and a plurality of lenses, each of which have an area greater than that of a corresponding one of the plurality of thermoelectric generators and are placed above the corresponding one of the plurality of thermoelectric generators (121 in relation to 11 in Fig. 5); a single cold plate (13d in Fig. 5), wherein the plurality of thermoelectric generators form an array of thermoelectric generators on the single cold plate with the single cold plate having an area greater than, and encompassing, each of the plurality of the thermoelectric generators and each of the plurality of lenses (13d in relation to 11 in Fig. 5), and the single cold plate comprises a surface area greater than a surface area of the hot plate for each of the plurality of thermoelectric generators (13d in relation to 11 and 121 in Fig. 5).
	With regard to the limitations "extra-terrestrial based", "concentrating heat from sun onto the corresponding one of the plurality of thermoelectric generators", "configured to dissipate the heat into space, preventing a temperature of the hot plate for each of the plurality of thermoelectric generators from reaching above a melting temperature", "wherein each of the plurality of lenses facing the sun further concentrate the heat toward the hot plate for each of the plurality of thermoelectric generators, eliminating use of a heat sink", and "the surface area of the single cold plate increases an amount of the heat dissipating into the space and controls peak operating temperature for each of the plurality of thermoelectric generators", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, with regard to the limitations "extra-terrestrial based", "concentrating heat from sun onto the corresponding one of the plurality of thermoelectric generators", "configured to dissipate the heat into space, preventing a temperature of the hot plate for each of the plurality of thermoelectric generators from reaching above a melting temperature", "wherein each of the plurality of lenses facing the sun further concentrate the heat toward the hot plate for each of the plurality of thermoelectric generators, eliminating use of a heat sink", and "the surface area of the single cold plate increases an amount of the heat dissipating into the space and controls peak operating temperature for each of the plurality of thermoelectric generators", the limitations are directed to the manner of operating said apparatus, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Further, with regard to the limitations "each of the plurality of lenses, facing the sun further concentrate the heat toward the hot plate for each of the plurality of thermoelectric generators, eliminating use of a heat sink" and "the surface area of the single cold plate increases an amount of the heat dissipating into the space and controls peak operating temperatures for each of the plurality of thermoelectric generators", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 30, Lee discloses all the claim limitations as set forth above.  Lee further discloses each of the plurality of lenses is a concentrator lens ([0025]).
	With regard to the limitations "configured to concentrate light onto the hot plate" and "configured to act as a protective shield for a thermoelectric, and shield the device and one or more interconnects from elements and electrons that negatively affect performance of the device", the limitations are directed to the manner in which the device is intended to be used, and it is noted that the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The limitation "wherein the concentrated light is based on a lens concentrator factor, the lens concentrator factor is adjusted based on a space environment that thermal panels operate in" is directed to the manner in which the device is made, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) as applied to claim 20 above, in view of Miyashita et al. (US 2017/0244018) and Murphy (US 4,235,221).
	Regarding claim 21, Lee discloses all the claim limitations as set forth above.
	While Lee does disclose an insulated ceramic substrate ([0018] L15), Lee does not explicitly disclose the hot plate for each of the thermoelectric generators comprising a ceramic coated aluminum honeycomb.
	Miyashita discloses a thermoelectric generator comprising a plate on the high temperature side of the thermoelectric generator (5 on 3 in Figure 9), and further discloses the plate is comprised of an aluminum honeycomb sandwich structure ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the hot plate of Lee of an aluminum honeycomb sandwich structure, as disclosed in Miyashita, because as taught by Miyashita, the honeycomb sandwich structure prevents the thermoelectric conversion module from peeling away from skin material in response to an external impact ([0011]). Additionally, as evidenced by Miyashita, the use of an aluminum honeycomb sandwich structure on the high temperature side of a thermoelectric generator amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using an aluminum honeycomb sandwich structure for the hot plate in Lee based on the teaching of Miyashita.
	Modified Lee does not explicitly disclose the aluminum hot plate is ceramic coated.
	Murphy discloses a thermoelectric device and further discloses coating a hot plate made of aluminum with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, in order to provide an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the aluminum hot plate of modified Lee with a selective black material made of berrylium oxide, zinc oxide, aluminum oxide or the like, as disclosed by Murphy, because as evidenced by Murphy, the coating of an aluminum hot plate of a thermoelectric device with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, Murphy discloses the coating provides an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33).
Claims 22, 24, 25, 26, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) as applied to claim 20 above, in view of Venkatasubramanian (US 2006/0243317).
	Regarding claim 22, Lee discloses all the claim limitations as set forth above.  
	While Lee does disclose each of the plurality of thermoelectric couples comprise a PN junction, the PN junction being composed of thermoelectric material ([0018] L6-8), and each of the plurality of thermoelectric couples is sandwiched between a corresponding hot plate and the single cold plate (11 in relation to 13d in Fig. 5; [0018] L15); Lee does not explicitly disclose the PN junction comprising tin selenide.
	Venkatasubramanian disclose a thermoelectric device and further discloses the PN junction comprising tin selenide ([0078] - [0080]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the PN junction of Lee with tin selenide, as disclosed by Venkatasubramanian, because as taught by Venkatasubramanian, the selection of thermoelectric material is dependent on the desired temperature range ([0078]).  Additionally, as evidenced by Venkatasubramanian, the use of tin selenide as a thermoelectric material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using tin selenide as the thermoelectric material in Lee based on the teaching of Venkatasubramanian.
	Regarding claim 24, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the single cold plate faces the thermoelectric couple for each of the plurality of thermoelectric generators on one side (Lee - 13d in relation to 11 in Fig. 5).  With regard to the limitation reciting the single cold plate faces space on another side, a space is not positively recited nor is it part of the claimed thermoelectric array.  The limitation reciting the single cold plate faces space on another side is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 25, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses the surface area of the single cold plate being greater than that of all thermoelectric couples (Lee - 13d in relation to 11 in Fig. 5). 
	With regard to the limitation "thereby increases a temperature difference between the hot plate for each of the plurality of thermoelectric generators and the single cold plate", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 26, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses each of the plurality of lenses comprise an area greater than that of a corresponding hot plate (Lee - 121 in relation to 11 in Fig. 5; [0018] L15) and less than an area of the single cold plate (Lee - 121 in relation to 13d in Fig. 5).
	Regarding claim 27, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses interconnects placed on both sides of a corresponding thermoelectric couple (Lee - [0024]).
	With regard to the limitation "the one or more interconnects configured to conduct an electric flow between a PN junction forming an electric current", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 28, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose the one or more interconnects comprise copper withstanding temperature in excess of 700 degrees Celsius.
	Venkatasubramanian discloses a thermoelectric module and further discloses one or more interconnects comprised of copper ([0171]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the interconnects of modified Lee with copper, as disclosed by Venkatasubramanian, because as evidenced by Venkatasubramanian, the use of copper for the interconnects of a thermoelectric module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the interconnects of modified Lee with copper based on the teaching of Venkatasubramanian.
	With regard to the limitation "withstanding temperature in excess of 700 degrees Celsius", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 29, modified Lee discloses all the claim limitations as set forth above.
	While modified Lee does disclose the use of solder paste (Lee - [0021]), and further discloses disposing the traces on the single cold plate (Lee - [0024]), modified Lee does not explicitly disclose the solder paste being configured to bond the one or more interconnects to the single cold plate.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use solder paste, as disclosed by Lee, to bond the one or more interconnects to the single cold plate, because as evidenced by Lee, the use of solder paste for bonding components of a thermoelectric module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using solder paste to bond the traces to the single cold plate based on the teaching of Lee.
	With regard to the limitation "being resistant to temperatures in excess of 700 degrees Celsius", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) in view of Venkatasubramanian (US 2006/0243317) as applied to claim 22 above, and further in view of Campana (US 3,413,156) and Murphy (US 4,235,221).
Regarding claim 23, modified Lee discloses all the limitations as set forth above. 
Modified Lee does not explicitly disclose the cold plate comprises a ceramic coated aluminum honeycomb.
 Campana discloses a thermoelectric device and further discloses an aluminum honeycomb structure (75 - C9/L20; Fig. 4) on the low temperature side of the thermoelectric device (75 in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cold plate of modified Lee with an aluminum honeycomb structure, as disclosed by Campana, because as evidenced by Campana, the use of an aluminum honeycomb structure on the low temperature side of a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the cold plate of modified Lee with an aluminum honeycomb structure based on the teaching of Campana.
	Modified Lee does not explicitly disclose the aluminum cold plate is ceramic coated.
	Murphy discloses a thermoelectric device and further discloses coating a plate made of aluminum with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, in order to provide an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the aluminum plate of modified Lee with a selective black material made of berrylium oxide, zinc oxide, aluminum oxide or the like, as disclosed by Murphy, because as evidenced by Murphy, the coating of an aluminum plate of a thermoelectric device with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, Murphy discloses the coating provides an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33).
	Modified Lee discloses the ceramic coated aluminum honeycomb is electrically insulative (Murphy - C8/L23-33).
	With regard to the limitation "configured to radiate rejected or excess heat into space", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  
Claims 31, 33, 35, 36, 37, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) in view of Wolfe (US 3,225,208).
	Regarding claim 31, Lee discloses a thermoelectric array comprising: a plurality of thermoelectric couples connected in series with one another ([0024]), and are populated on a single cold plate (11 on 13d in Fig. 5), wherein each of the plurality of thermoelectric couples comprise a hot plate ([0018] L15 - top ceramic substrate); and a plurality of lenses, each of which have an area larger than a corresponding one of the plurality of thermoelectric couples and having an area less than that of the single cold plate (121 in relation to 11 and 13d in Fig. 5), wherein the single cold plate having a surface area larger than each of the plurality of thermoelectric couples and each of the plurality of lenses (13d in relation to 11 and 121 in Fig. 5), and the single cold plate comprises a surface area greater than a surface area of the hot plate for each of the plurality of thermoelectric generators (13d in relation to 11 and 121 in Fig. 5).
	While Lee does disclose the plurality of thermoelectric couples are connected in series ([0024]), Lee does not explicitly disclose the plurality of thermoelectric couples connected in parallel and in series with one another.
	Wolfe discloses a thermoelectric array and further discloses a plurality of thermoelectric coupled connected in parallel and in series with one another (C1/L21 - discloses thermocouples connected in a combination of series and parallel connections).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the plurality of thermoelectric couples of Lee in parallel and in series with one another, as disclosed by Wolfe, because as evidenced by Wolfe, connecting thermoelectric couples in parallel and in series with one another amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when connecting the thermoelectric couples of Lee in parallel and in series with one another based on the teaching of Wolfe.
	 With regard to the term "thermally isolated", Lee discloses the semiconductors are sandwiched between two insulated substrates ([0018] L14-15) and Figure 5 of Lee shows physical isolation between the thermoelectric couples similar to the description of the as-filed specification. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to the limitations "extra-terrestrial based", "each of the plurality of lenses facing the sun concentrate heat towards the hot plate for each of the plurality of thermoelectric couples, eliminating use of a heat sink", "the surface area of the cold plate increases an amount of the heat dissipating into space and controls a peak operating temperature for each of the plurality of thermoelectric thermocouples", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, with regard to the limitations "extra-terrestrial based" and " the surface area of the cold plate increases an amount of the heat dissipating into space and controls a peak operating temperature for each of the plurality of thermoelectric thermocouples", the limitations are directed to the manner of operating said apparatus, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 33, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses each of the plurality of thermoelectric couples comprise a PN junction, the PN junction comprising thermoelectric material (Lee - [0018] L6-8), and each of the plurality of thermoelectric couples is sandwiched between a corresponding hot plate and the single cold plate (Lee - 11 in relation to 13d in Fig. 5; [0018] L15).
	Regarding claim 35, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the single cold plate faces each of the plurality of thermoelectric couples on one side (Lee - 13d in relation to 11 in Fig. 5).  With regard to the limitation reciting the single cold plate faces space on another side, a space is not positively recited nor is it part of the claimed thermoelectric array.  The limitation reciting the single cold plate faces space on another side is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 36, modified Lee discloses all the claim limitations as set forth above.
	With regard to the limitation "wherein a temperature difference between each hot plate and the single cold plate is increased by way of a difference in the surface area of the single cold plate being greater than each of the plurality of thermoelectric couples", the limitation is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Further, if the limitation is referring to the manner in which the device is made, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 37, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses each of the plurality of lenses comprise an area greater than that of a corresponding hot plate (Lee - 121 in relation to 11 in Fig. 5; [0018] L15).
	Regarding claim 38, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses interconnects placed on both sides of a corresponding thermoelectric couple (Lee - [0024]).
	With regard to the limitation "the one or more interconnects configured to conduct an electric flow between the PN junction forming an electric current", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 40, modified Lee discloses all the claim limitations as set forth above.
	While modified Lee does disclose the use of solder paste (Lee - [0021]), and further discloses disposing the traces on the single cold plate (Lee - [0024]), modified Lee does not explicitly disclose the solder paste being configured to bond the one or more interconnects to the single cold plate.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use solder paste, as disclosed by Lee, to bond the one or more interconnects to the single cold plate, because as evidenced by Lee, the use of solder paste for bonding components of a thermoelectric module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using solder paste to bond the traces to the single cold plate based on the teaching of Lee.
	With regard to the limitation "being resistant to temperatures in excess of 700 degrees Celsius", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 41, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses each of the plurality of lenses is a concentrator lens (Lee - [0025]).
	With regard to the limitations "configured to concentrate light onto the hot plate" and "configured to act as a protective shield for a thermoelectric, and shield the device and one or more interconnects from elements and electrons that negatively affect performance of the device", the limitations are directed to the manner in which the device is intended to be used, and it is noted that the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The limitation "wherein the concentrated light is based on a lens concentrator factor, the lens concentrator factor is adjusted based on a space environment that thermal panels operate in" is directed to the manner in which the device is made, it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) in view of Wolfe (US 3,225,208) as applied to claim 31 above, in view of Miyashita et al. (US 2017/0244018) and Murphy (US 4,235,221).
	Regarding claim 32, modified Lee discloses all the claim limitations as set forth above.
	While modified Lee does disclose an insulated ceramic substrate (Lee - [0018] L15), modified Lee does not explicitly disclose the hot plate for each of the plurality of thermoelectric couples comprises a ceramic coated aluminum honeycomb.
	Miyashita discloses a thermoelectric generator comprising a plate on the high temperature side of the thermoelectric generator (5 on 3 in Figure 9), and further discloses the plate is composed of an aluminum honeycomb sandwich structure ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the hot plate of Lee of an aluminum honeycomb sandwich structure, as disclosed in Miyashita, because as taught by Miyashita, the honeycomb sandwich structure prevents the thermoelectric conversion module from peeling away from skin material in response to an external impact ([0011]). Additionally, as evidenced by Miyashita, the use of an aluminum honeycomb sandwich structure on the high temperature side of a thermoelectric generator amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using an aluminum honeycomb sandwich structure for the hot plate in Lee based on the teaching of Miyashita.
	Modified Lee does not explicitly disclose the aluminum hot plate is ceramic coated.
	Murphy discloses a thermoelectric device and further discloses coating a hot plate made of aluminum with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, in order to provide an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the aluminum hot plate of modified Lee with a selective black material made of berrylium oxide, zinc oxide, aluminum oxide or the like, as disclosed by Murphy, because as evidenced by Murphy, the coating of an aluminum hot plate of a thermoelectric device with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, Murphy discloses the coating provides an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) in view of Wolfe (US 3,225,208) as applied to claim 33 above, and further in view of Campana (US 3,413,156) and Murphy (US 4,235,221).
Regarding claim 34, modified Lee discloses all the limitations as set forth above. 
Modified Lee does not explicitly disclose the cold plate comprises a ceramic coated aluminum honeycomb.
 Campana discloses a thermoelectric device and further discloses an aluminum honeycomb structure (75 - C9/L20; Fig. 4) on the low temperature side of the thermoelectric device (75 in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cold plate of modified Lee with an aluminum honeycomb structure, as disclosed by Campana, because as evidenced by Campana, the use of an aluminum honeycomb structure on the low temperature side of a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the cold plate of modified Lee with an aluminum honeycomb structure based on the teaching of Campana.
	Modified Lee does not explicitly disclose the aluminum cold plate is ceramic coated.
	Murphy discloses a thermoelectric device and further discloses coating a plate made of aluminum with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, in order to provide an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the aluminum plate of modified Lee with a selective black material made of berrylium oxide, zinc oxide, aluminum oxide or the like, as disclosed by Murphy, because as evidenced by Murphy, the coating of an aluminum plate of a thermoelectric device with a selective black material made of a berrylium oxide, zinc oxide, aluminum oxide or the like, amounts to the use of a known material in the art for its intended purpose to achieve an expected result.  Additionally, Murphy discloses the coating provides an electrical insulation covering to the upper face of the plate while providing thermal conduction through it (C8/L23-33).
	Modified Lee discloses the ceramic coated aluminum honeycomb is electrically insulative (Murphy - C8/L23-33).
	With regard to the limitation "configured to radiate rejected or excess heat into space", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0259386) in view of Wolfe (US 3,225,208) as applied to claim 38 above, and further in view of Venkatasubramanian (US 2006/0243317).
	Regarding claim 39, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose the one or more interconnects comprise copper withstanding temperatures in excess of 700 degrees Celsius.
	Venkatasubramanian discloses a thermoelectric module and further discloses one or more interconnects comprise copper ([0171]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the interconnects of modified Lee with copper, as disclosed by Venkatasubramanian, because as evidenced by Venkatasubramanian, the use of copper for the interconnects of a thermoelectric module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the interconnects of modified Lee with copper based on the teaching of Venkatasubramanian.
	With regard to the limitation "withstanding temperatures in excess of 700 degrees Celsius", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the originally-filed specification implicitly describes the plurality of thermocouples being thermally isolated.  Applicant asserts that the subject application discusses that the thermoelectric generator is used in space and uses a 20X concentration as an example of the surface area ratio between the hot plate and the cold plate ([0025], [0026]).  Applicant further states that Figure 4 of the subject application shows an example of the dimensions of the thermocouple, and assuming the 20X concentration factor and the surface area ratio, the distance between two thermocouples is approximately 7.7X the length of one thermocouple, and that Figure 4 also depicts the spacing where it shows each thermocouple being in the center of each lens where the area of the lens is 20X greater than the thermocouple area.  Applicant further states that since the space environment is a vacuum, there is no convection, and that the thermocouples are not touching each other, so there is no conduction, and the device is therefore considered thermally isolated.  Applicant further states that heat contribution from radiation is negligible as the thermocouples are spaced many times apart with respect to its own dimensions.
In response to Applicant's argument, the as-filed specification does not describe the limitation requiring the plurality of thermocouples to be thermally isolated.  Applicant argues that calculations show the heat is conducted (via conduction) to the cold plate which has a much greater surface area than the thermocouple.   However, this conduction of heat to the cold plate on which the plurality of thermocouples are located, is not consistent with the limitation requiring thermal isolation.  As set forth in the office action, the as-filed specification does not describe thermal isolation between the thermocouples, and Applicant's arguments that the limitation is implicitly described is not persuasive because the thermocouples are connected through the conductive cold plate.   
	Applicant argues that Lee discusses thus use of a heat sink (Lee - [0021]), and that heat-dissipating units 13 and 13a are configured to act as a heat sink.
	In response to Applicant's argument, the limitation "eliminating use of a heat sink" in claims 21 and 31 is interpreted in a manner consistent with the description in paragraph [0028] of the as-filed specification.  Figure 5 shows 13d which corresponds to the cold plate as set forth in the office action.  Paragraph [0021] of Lee is directed to the embodiments of Figures 1 and 2, and paragraph [0021] discloses the heat-dissipating units 13 and 13a can be, for example, fins, heat sink, plates, heat pipes or other structures for heat dissipating.  
	This disclosure does not require a heat sink, but rather discloses that the heat dissipating units can be, for example, fins, heat sink, plates, heat pipes or other structures for heat dissipating.  As set forth in the office action, and shown in Figure 5 of Lee, 13d corresponds to the claimed cold plate.  Therefore, Applicant's argument that Lee (or the embodiment depicted in Figure 5 of Lee) requires a heat sink is not persuasive.  Additionally, the as-filed specification in paragraph [0028] of the as-filed specification describes "by facing the solar concentrator plate towards the sun, heat is radiated towards a hot plate. This allows heat to be radiated without the use of a heat sink, since the heat sink in these embodiments is space".  The interpretation of the term "heat sink" in the office action is consistent with this description in the as-filed specification.  As set forth in the office action, 13d in Figure 5 of Lee corresponds to the claimed cold plate.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726